Citation Nr: 1644620	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter.



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This matter comes before the Board of Veterans' appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2016, the Veteran and his daughter testified before the undersigned Veterans Law Judge at a live hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran was afforded an initial PTSD evaluation in August 2012.  Although the examiner noted symptoms to include depression and anxiety, she found that no mental disorder diagnosis could be given and therefore an etiology opinion was not rendered.  The examiner also stated that the Veteran was not presently receiving treatment for a psychiatric disorder through VA.  Since the time of that examination, however, evidence in the Veteran's claims file reflects a diagnosis of, and treatment for, PTSD at a VA medical center since at least 2015. (See, e.g., VVA, Capri, 2/11/2016).  As such, an etiology opinion must be obtained which addresses whether the Veteran does have PTSD and whether that diagnosed disability may be related to his conceded stressors of active service.  

Further, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to the evidence in the record that the Veteran is being treated for PTSD, his medical records also indicate treatment for separate mental health disorders, to include depression, major depressive disorder, and anxiety.  Although the August 2012 VA examination report found evidence of depression and nervousness, the examiner's inquiry was limited to PTSD and did not address the etiology of any other potentially separate disabilities.  As such, a new examination should be conducted which addresses all diagnosed mental health disabilities and provides an etiology opinion for each.  

Regarding the Veteran's claim of service connection for bilateral hearing loss, the evidence of record indicates that the Veteran does, in fact, have hearing loss for VA purposes.  He has testified that he was exposed to loud noises during active service and VA has conceded as such.  Moreover, he reported a longstanding history of hearing problems, which he is competent to observe and report on.  Likewise, his daughter, age 43, noted at the hearing that the Veteran had hearing difficulties throughout her whole life, progressively worsening over time.  

In August 2012, the Veteran was afforded a VA examination which found that his hearing loss was less likely than not related to military noise exposure.  In support of that opinion, the examiner referred exclusively to the Veteran's enlistment and separation examinations, which showed normal hearing acuity in both ears.  

A negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded in the Veteran's separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).  Therefore, because the August 2012 VA examiner's opinion relies solely on the Veteran's lack of hearing loss upon separation from service, without consideration of the lay evidence of symptoms over time, an addendum opinion must be obtained which addresses the Veteran's complete medical history.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA psychiatric examination.  A complete copy of the record, include the Veteran's complete VA treatment records and a copy of this remand should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran, to include taking a medical history from the Veteran and reviewing all available treatment records.  The examiner should then provide a definitive diagnosis for any and all psychiatric disabilities, to include PTSD, depression and anxiety.  If the examiner finds that the Veteran does not have a diagnosed mental health disability that has been previously diagnosed, then an explanation for that finding must be included.

Thereafter, for each individual diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not related to any incident of his active service, to include the in-service stressors which have been conceded by VA.

A complete rationale for each opinion must be provided and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

2. Return the complete record to the examiner who conducted the August 2012 audiology examination for an addendum opinion.  If the August 2012 VA examiner is unavailable, forward the claims file to an equally qualified examiner to render the requested opinion.  The need for a new VA examination is left to the discretion of the examiner selected to provide the opinion.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to active service, including in-service noise exposure.  

The examiner should provide a detailed rationale for the opinion rendered, and should refer to evidence in the record, including lay testimony of longstanding symptoms and considering post-service occupational noise exposure with the use of hearing protection.  The examiner is reminded that an opinion that relies exclusively on a lack of hearing loss upon separation is inadequate.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If either benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




